369 F. Supp. 637 (1973)
Henry CRUMP, Plaintiff,
v.
WAGNER ELECTRIC CORPORATION, a corporation, Defendant.
No. 73 C 346(1).
United States District Court, E. D. Missouri, E. D.
August 9, 1973.
Robert A. Cedarburg, St. Louis, Mo., for plaintiff.
D. J. Sullivan and Timothy J. Heinsz, Lewis, Rice, Tucker, Allen & Chubb, St. Louis, Mo., for defendant.

ORDER
MEREDITH, Chief Judge.
This matter is before this Court pursuant to a motion by defendant to dismiss the complaint or, in the alternative to stay the action. The complaint alleges that plaintiff was subjected to racial discrimination in his employment with defendant. Jurisdiction is based upon 42 U.S.C. 2000e, Title VII of the Civil Rights Act.
The basis for defendant's motion is that such action may not be maintained since the identical charge was presented and is pending in a separate action filed in another division of this Court by the Equal Employment Opportunity Commission, on May 14, 1973: Equal Employment Opportunity Commission v. Wagner Electric Corporation, E.D.Mo., Cause No. 73 C 310(3). Plaintiff filed the present action on May 29, 1973, pursuant to a Notice of Right to Sue issued by the District Director of E.E.O.C., on March 19, 1973. Plaintiff alleges he has a right to bring his cause of action.
The Court has reviewed the files, statutes, and pertinent legislative histories thereof. The intent of Congress was to avoid a multiplicity of lawsuits under this Act. (See House Report No. 92-238, 1972 U.S.C.C. & A.N. p. 2148)
Clearly, 42 U.S.C. 2000e-5(e) provides for the intervention by the aggrieved persons in a lawsuit brought by the E. E.O.C. Likewise, intervention in a civil action brought by the aggrieved person is available to the E.E.O.C.
No purpose has been shown to conduct two independent lawsuits dealing with identical issues, and affording Henry *638 Crump identical relief. This Court will, therefore, dismiss this action without prejudice, and plaintiff may, if he desires, make application to intervene in Cause No. 73 C 310(3). Accordingly,
It is hereby ordered that this action is dismissed without prejudice.